DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Clymer et al. (US 2011/0152759) in view of Toth et al. (US 2015/0289929).
   Regarding claims 1, 10, 15, Clymer discloses a computing system for using a first assessment to provide a notification (page 17, [0108]), the computing system comprising: a processes (page 36, [0234]), the processor configured to: receive a biomarker for a patient from a sensing system (page 36, [0234)); and send a notification to a user that indicates that of the surgical complication (page 26, [0172]) exceeds a threshold (page 27, [0180]; page 34, [0227]).
        Clymer discloses receive a data collection that includes pre-surgical data for the patient; determine a probability of a patient outcome due to a surgery performed on the patient using the biomarker and the data collection. Claim 10, determine a risk assessment mode for a patient outcome associated with a surgery performed on the patient using the data collection. Claim 15, determine an escalation level based on the probability of the patient outcome; and send a notification to a user based the escalation level.

 However, Toth discloses receive a data collection that includes pre-surgical data for the patient ( page 11, [0150]); determine a probability of a patient outcome due to a surgery performed on the patient using the biomarker and the data collection (page 16, [0221]). Claim 10, determine a risk assessment mode (neurological activity to create a metric relating to changes) for a patient outcome associated with a surgery performed on the patient using the data collection (page 16, [0221]). Claim 15, determine an escalation level based on the probability of the patient outcome (1 week, 1 month, 6 months, 12 months) (page 16, [0221]); and send a notification to a user based the escalation level (page 4, [0059]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Toth within the system of Clymer in order to accurately monitor the surgical procedure thereby maximizing the safety of the system.

Regarding claim 2, Clymer and Toth disclose all the limitations set forth in claim 1 and Toth further discloses wherein the processor is configured to determine the probability of the patient outcome due to the surgery performed on the patient using the biomarker, the data collection, and a model (page 16, [0221]).
Regarding claim 3, Clymer discloses wherein the model provides a situational awareness based on the biomarker, and the processor is further configured to train the model using machine learning and the data collection (page 26, [0172]).
Regarding claim 4, Clymer discloses wherein biomarker is a first biomarker, and wherein the processor is further configured to: receive a second biomarker for the patient from the sensing system, determine a trend indicator using the first biomarker and the second biomarker, determine a data collection using the trend indicator and the probability of the patient outcome; and send a device instruction to a device to adjust the device using the data conclusion (page 26, [0172]).
Regarding claim 5, Clymer discloses wherein processor is further configured to: determine a data trend for the patient using the data collection; determine a data conclusion using the data trend, the
conclusion indicating that a device can be adjusted to prevent a second biomarker from moving outside an acceptable range; and determine a device to adjust the device using the data conclusion (page 26,
[0172]).
Regarding claim 6, Clymer discloses wherein the processor is further configured to determine a device adjustment for a device to prevent a second biomarker from moving outside a range using the data collection (page 27, [0179-0180)).
Regarding claim 7, Clymer and Toth disclose all the limitations set forth in claim 1 and Toth further discloses wherein the processor is further configured to determine a predictive outcome model using the probability of the patient outcome (page 16, [0221)).
 Regarding claim 8, Clymer and Toth disclose all the limitations set forth in claim 1 and Toth further discloses wherein the biomarker is a first biomarker, wherein the sensing system is a first sensing system, and the processor is further configured to: determine a second biomarker from a second sensing system; and determine that the second biomarker confirms the probability of the patient outcome (page 16, [0220-0221]).
  Regarding claim 9, Clymer discloses wherein the processor is further configured to determine a data display to provide a context of the patient outcome using the data collection and the biomarker when the probability of the surgical complication exceeds the threshold (page 27, [0180)).
Regarding claim 11, Clymer discloses wherein the processor is further configured to determine that the biomarker is a concerning biomarker using the ask assessment model (page 27, [0179-0180]).

Regarding claim 12, Clymer discloses wherein the processor is further configured to send a notification to a user to alert the user of a potential medical issue when the probability of the medical issue exceeds a threshold (page 34, [0227)).
Regarding claim 13, Clymer discloses wherein the processor to further configured to determine the risk assessment model for the patient outcome by training the risk assessment model using machine learning and the data collection (page 34, [0224)]).
Regarding claim 14, Clymer discloses wherein the patient outcome is one or more of a reduced surgical complication for the patient, an increased surgical complication for the patient, an improved recovery rate for the patient, and a decreased recovery rate for the patient (surgical reduced in page 4, [0069)).
 Regarding claim 16, Clymer discloses wherein the escalation level indicates that a health care provider should he notified and wherein the user is the health care provider (therapeutic agent in page 26, [0172]).
 Regarding claim 17, Clymer discloses wherein escalation level is further based on at least one or more of number of concerning biomarkers detected within a frame, a severity of a concerning biomarker, a determine implication of the biomarker, a time that has elapsed since a health care provider bas provided a review, and a threshold (page 26, [0172]).
 Regarding claim 18, Clymer discloses wherein the processor is further configured to determine a weight associated with the biomarker, and wherein the escalation level is further based on the weight of the biomarker (page 25, [0165]).
Regarding claim 19, Clymer and Toth disclose all the limitations set forth in claim 1 and Toth further discloses wherein the processor further configured to determine an escalation level based on the probability of the patient outcome by: training an escalation model using machine learning and the data collection; and determining the escalation level using the escalation model (page 16, [0221]).
 Regarding claim 20, Clymer and Toth disclose all the limitations set forth in claim 1 and Toth further discloses wherein the escalation level is a first escalation level, the notification is a first notification, and the processor is further configured to: determine that the user did not respond to the first notification;
determine a second escalation level based on the first escalation level and the probability of the patient outcome; and send a second notification to the user based on the second escalation level (page 16, [0221]).

Response to Arguments
Applicant's arguments filed on June 21, 2022 have been fully considered but they are not persuasive.
  According to Applicant’s arguments on page 6 of 8, “ first, Thoth does not disclose or suggest determining “a probability of a patient outcome due to a surgery performed on the patient using the biomarker and the data collection””. The examiner respectfully disagrees with the Applicant because Thoth clearly discloses after the surgical procedure, trending the neurological activity of a patient to create a metric relating to changes therein over the period of time and predicting probability (page 16, [0221]).
  According to Applicant’s argument on page 7 of 8, “second, Thoth does not disclose or suggest determining “ a risk assessment model  (neurological activity to create a metric relating to changes) for a patient outcome associated with a surgery performed on the patient using the data collection”” (page 16, [0221]).
Both prior arts (Clymer et al. and Toth et al.) disclose every single element of the claimed invention.
 For at least the above reason, the rejection of claims is sustained.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


                                                                       Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kochba et al. (US 2011/0319746) discloses methods and systems for monitoring intrabody tissues.
Zacharia (US 2021/0257095) discloses medical machine learning system and method.
Heldt et al. (US 2016/0239611) discloses system....task management.
Hyppanen (US 5,406,914) discloses method and apparatus........system.
Horvath (US 5,494,546) discloses apparatus....to glass.
Goodman (US 6,036,446) discloses fluid transfer....and vacuum.
Hall et al. (US 2014/0263552) discloses staple....system.
Baynham et al. (US 8,696,616) discloses obesity....variability.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. DP January 19, 2022 /DANIEL PREVIL/ Primary Examiner, Art Unit 2684.


DP
August 17, 2022

                                                                                   /DANIEL PREVIL/                                                                                   Primary Examiner, Art Unit 2684